
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.30



Second Amendment to Collaboration and License Agreements


        This Amendment to Collaboration and License Agreements (the "Amendment")
is entered into on January 1, 2008 (the "Amendment Effective Date") between
AFFYMAX, INC., a Delaware corporation, with its principal place of business at
4001 Miranda Avenue, Palo Alto, CA 94304, U.S.A. ("Affymax"), and TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a company incorporated under the laws of Japan,
with its principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka,
540-8645, Japan ("Takeda").


RECITALS


        WHEREAS, Affymax and Takeda have entered into a certain Collaboration
and License Agreement dated as of February 13, 2006, under which Affymax has
granted Takeda a certain right and license for the development and
commercialization in Japan of Affymax's proprietary pegylated dipeptide drug
candidate designated by Affymax as Hematide™ (as amended by the First Amendment,
dated March 19, 2007, the "Japan Agreement");

        WHEREAS, Affymax and Takeda have also entered into another Collaboration
and License Agreement dated as of June 27, 2006, under which Affymax has granted
Takeda a certain right and license for the development and commercialization of
the same drug candidate worldwide outside Japan (as amended by the First
Amendment, dated March 19, 2007, the "Global Agreement"; together with the Japan
Agreement, the "Agreements"); and

        WHEREAS, Affymax and Takeda would like to amend the Agreements to modify
the ongoing commitments of Affymax regarding participation on the joint steering
committee, the joint committee, and related subcommittees;

        NOW THEREFORE, in consideration of the foregoing premises and mutual
promises, covenants and conditions contained in this Amendment, the Parties
agree as follows:

        1.    Amendment to Section 2.3 of the Global Agreement.    The Parties
hereby agree to amend Section 2.3 of the Global Agreement by adding the
following:

        "(c) Notwithstanding any other provision of this Article 2, Affymax
shall have no obligation to continue its participation in the Joint Steering
Committee (and any related subcommittees) at any time after January 1, 2011.
Should Affymax elect on or after that date to cease such participation, Affymax
shall give Takeda thirty (30) days' prior written notice of its decision, and
thereafter (i) the Joint Steering Committee and any related subcommittees shall
promptly wrap up its (and any related subcommittees') then immediately pending
acts and thereupon subsequently terminate and cease to exist; (ii) all
decision-making and other acts otherwise contemplated under this Agreement to be
performed by the Joint Steering Committee (and any related subcommittees) shall
be performed thereafter instead by Takeda, at its sole discretion, which
decision-making or other acts may be performed without consultation with
Affymax; (iii) Affymax shall comply with, and not challenge or contest, such
decision-making and other acts by Takeda occurring pursuant to clause (ii)
above; and (iv) any and all other rights and obligations of each Party under
this Agreement shall not be changed."

        2.    Amendment to Section 2.1 of the Japan Agreement.    The Parties
hereby agree to amend Section 2.1 of the Japan Agreement by adding the
following:

        "(b) Notwithstanding any other provision of this Article 2, Affymax
shall have no obligation to continue its participation in the Joint Committee
(and any related subcommittees) at any time on or after January 1, 2011. Should
Affymax elect on or after that date to cease such participation, Affymax shall
give Collaborator thirty (30) days' prior written notice of its decision, and
thereafter (i) the Joint Committee and any related subcommittees shall promptly
wrap up its (and any related subcommittees') then immediately pending acts and
thereupon subsequently terminate and cease to exist; (ii) all

--------------------------------------------------------------------------------




decision-making and other acts otherwise contemplated under this Agreement to be
performed by the Joint Committee (and any related subcommittees) shall be
performed thereafter instead by Collaborator, at its sole discretion, which
decision-making or other acts may be performed without consultation with
Affymax; (iii) Affymax shall comply with, and not challenge or contest, such
decision- making and other acts by Collaborator occurring pursuant to
clause (ii) above; and (iv) any and all other rights and obligations of each
Party under this Agreement shall not be changed."

        3.    Simultaneous Election.    If Affymax elects to cease participation
in either of the Joint Steering Committee or the Joint Committee under the
Global Agreement or the Japan Agreement, respectively, pursuant to Sections 1 or
2 hereof, unless otherwise agreed by Takeda, Affymax shall simultaneously elect
to cease participation in the other such committee (and all related
subcommittees of the Joint Steering Committee and the Joint Committee).

        4.    Continuing Effect.    Other than as set forth in this Amendment,
all of the terms and conditions of the Japan Agreement and Global Agreement,
respectively, shall continue in full force and effect. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreements.

        IN WITNESS WHEREOF, the Parties have executed this Amendment in
duplicate originals by their duly authorized officers as of the Amendment
Effective Date.


TAKEDA PHARMACEUTICAL COMPANY LIMITED   AFFYMAX, INC.
By:
/s/  YASUCHIKA HASEGAWA      

--------------------------------------------------------------------------------


 
By:
/s/  ARLENE M. MORRIS      

--------------------------------------------------------------------------------

Name:
Title: Yasuchika Hasegawa
President   Name:
Title: Arlene Morris
President & CEO

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.30



Second Amendment to Collaboration and License Agreements
RECITALS
